Honorab&e B. T. Walters
County Auditor
Smith County
Tyler, Texas

Dear Sir:                 Oplnlon Ho. O-3670
                          Re:   Commissioners8 Court of
                                Smith County has authority
                                to allow county attorney
                                reasonable necessary travel-
                                ing expenses in attending
                                justice courts of the county.
     Your request for tiplnionhas been received and carefully
ooas%dered by this Department. We quote from your request a8
follows~:
          "Pletlse.~advlsethe method of crmputlng the
     aaount_of traveling expenses that may be legally
     paid the County Attorney of Smith County for at-
     tending the Justloe of the Peace Courts in the
     different precincts of Smith County."
     Smith County has a population in excess of 20,000 ln-
habitants, and its county officers are compensated upon a
salaly basis.
     Section (b) of Artlolc 3899, Vernon's Annotated Civil
Statutes, reads as follows:
          "(b) Each officer named in this Act, where he
     receives a salary as compensation for his servlaes,
     shall be empowered and permitted to purchase and
     have charged to his county all reasonable expense8
     necessary In the proper and legal conduct of his
     offloe, premiums on officials1 bonds, premium on fire,
Hon. B. T. Waltera, page 2   (O-3670)


     burglary, theft, robbery insurance protecting
     public fund8 and lncludlng the cost of surety bond8
     for his Deputies, such expenses to be passed on, pre-
     determined an allowed in kind and amounts, as nearly
     aS pOSSlbI0, Qy the Commlsaloners~ Court onoe each
     month for the ensuing month, upon the application by
     each officer, stating the kind, probable amount of
     expenditure and the neaessity for the expenses of
     his office for such ensuing month, which application
     shall, before presentation to Said court, first be
     endorsed by the County Auditor, If any, otherwise
     the County Treasurer, only as to whether funde are
     available for payment of such expenses. The Com-
     nilssloners~Court of the county of the Sher ff's
     residence may, upon the nltten and sworn aapllaa-
     tlon of the Sheriff stating the necesalty therefor
     purchase equipment for a bureau of criminal ldenti-
     flcatlon, 8uoh as cameras, finger print cards, Inks,
     chemicals, microscopes, radio and laboratory equlp-
     ment, filing cards, filing cablUOt8, tear gas and
     other equipment in keeping with the system In use
     by the Department of Public Safety of this-State,
     or the United States Department of Justice and/or
     Bureau of Criminal Ideutlfloatlon.
          "'Suchpurchases shall be made by each officer,
     when allowed, only by requisition in meaner provided
     by the County Auditor, if any, otherwlsc by the
     Commlss~oners~ Court. Each officer shall, at the
     close of each month of his tenure of office, make an
     itemized and sworn report of all approved expenses
     incurred by hlm and charged to his county, accompany-
     ing suoh report with invoices covering such purchase8
     and requlsltlons Issued by hlm in support of such
     report. If such expenses be incurred in connection
     with any particular case, such report shall name
     such case. Such report, invoices and requlsltlons
     Shall be subject to the audit of the County Auditor,
     if any, otherwiae by the Commissioners' Court, and
     if lt appears that any item was not Incurred by
     such offleer, or that such item was not a necessary
     or legal expense of such office, or purchased upon
     proper requlsltlon, such item Shall be by Said
     County Auditor or court rejected, in which ease the
     payment of such item may be adjudicated in any court
     of competent jurisdiction. All such approved claims
     and accounts shall be paid from the Officers' Salary
     Fund utiess otherwise provided herein.
Hon. B. T. Walters, page 3   (o-3670)


    "The Commlssioners~ Court of the county of the
    Sheriff's residence may, upon the written and sworn
    application of such officer, stating the necessity
    therefor, allow one or more automobiles to be used
    by the Sheriff in the discharge of official business,
    which, if purchased by the county shall be bought
    ln the manner prescribed by law for the purchase
    of supplies and paid for out of the General Fund of
    the county and they shall be reported and paid in the
    same manner as hereln provided for other expenses.
         "Where the automobile or aUtomObil   are owned
    by the Sheriff or his Dsputles, they shall be allowed
    four (4#) cent8 for each mile traveled Ln the di8-
    charge of official business, whlch~sum shall cover
    all expense8 of the maintenance, depreciation and
    operation of such automobile. Such mileage shall be
    reported and paid In the same manner prescribed for
    other allowable expense8 under the provisiona of
    this Section. Wo automobile shall be allowed for
    any Deputy Sheriff except those regularly employed
    in outside work. It shall be the duty of the
    County Auditor, if any, otherwise the Commissioners1
    Court, to cheak the speedometer reading of each of
    said automobiles, owned by the county once each
    month and to keep a public record thereof; no auto-
    mobile owned by the c?ountyshall be used for any
    private purpose.'                                i.
     We have considered the cases of State vs. Carries,106 S. W.
(2d) 397 and Casey vs. State, 289 S.W. 428, whiah construe
Section la) of Article 3899, Vernon's Annotated Civil Statutes,
and hold that the rule of construction 'ejusdem generls!$quallflatl
the general language (other necessary expenses) by the antecedent
specially enumerated items of expense (stationery, stamps,
telephone, premiums on officials' bonds, including the cost of
surety bonds for his deputies, premiums on fire, burglary, theft,
robbery insurance protecting public funds, traveling expenses)
and reatrlcts and limrts the meaning of the geo@ral language
(other necessary expenses) to expenses of the same kind and
class of the above specially enumerated items of expense. We
have also considered the case of CroSthwait vs. State, 138
S. W. (2d) 1060, whl.chconstrues Section 19 (1) of Article
39120, Vernon's Annotated Civil Statutes, and hold8 that
the rule of construot$on 'ejusdem goneris 18 applicable to
Said SO&ion.   (Said section is in all material respect8 hereto     -
virtually the same as Section (a) of Article 3899.)
Eon. B. T. Walters, page 4   (0-3670)


     The rule of Construction 'ejusdem generls' has been
defined by 19 Corpus Juris, page 1255, as follows:
          "Liberally 'Of the same kind of species.'
     A well-known maxim of construction, to aid In
     ascertaining the meaning of a statute or other
     written instrument, the doctrine being that, where
     an enumeration of specific things is followed by
     some more general word or'phrase, such general
     word or phrase ~18to be held to refer to things
     of the same kind."
       It is our opinion that the rule of construction 1eju8dem
goneris' Is not applicable to Section (b) of Article 3899,
Vernon's Annotated Clvll Statutes, because the general words X
"all reasonable expenses necessary ln the proper and legal
conduct of his office" do not follow the specific words "pre-
miums on offlcials~ bonds, etc." but on the contrary antecede
Said SpeOifiC words. Clearly the rule of aonstructlon 'ejusdem
generis ) would not apply to Section (b) of Artiole 3899, Vernon's
Annotated Civil Statutes.
   ':It is frequently necessary ln the proper conduct of his
office that the oounty attorney travel from the county seat to
the .varlousoutlying justice courts of his county.
     It is our opinion that the oomnlssloners I court of Smith
County would have authority to allow the county attorney_reason-
able necessary traveling expenses for attending justioe courts
of the county. The method of computation of such expenses
allowed, if any, would be for the commlssloners~ court to deter-
mine in their sound discretion.
                                             Very truly yours
                                        ATTORNEY GEKERALOFTEXAS
APPROVED JUL 3, 1941                    By   /s/ Wm. J. Fanning
/dy;;;sg;$-                                      Wm. J. Fanning
                                                      Assistant
ATTORl'EXG1EiiERAL
WJF:H:mjs